Citation Nr: 0614972	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  03-00 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151 for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's son


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from September 1968 to 
February 1970.  He died in December 1987, and the appellant 
is claiming benefits as his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, FL, which denied entitlement to dependency 
and indemnity compensation (DIC) under the provisions of 
38 U.S.C.A. § 1151.  A notice of disagreement was received in 
August 2002, a statement of the case was issued in November 
2002, and a substantive appeal was received in January 2003.

In January 2006, the appellant testified at a Travel Board 
hearing before the undersigned Veterans Law Judge at the RO 
in Atlanta, GA; a transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


REMAND

The Board believes the record as it stands is inadequate for 
the purpose of rendering a fully informed decision as to the 
claim of entitlement to DIC under 38 U.S.C.A. § 1151 for the 
cause of the veteran's death.  Where the record before the 
Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its 
statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  See Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).

The death certificate documents that the veteran died at the 
age of 39 in December 1987, due to a drug and alcohol 
overdose, which included ingestion of a large amount of 
Elavil prescribed by VA.  He had no service-connected 
disabilities at the time of his death.  The record further 
reflects that, during the year prior to his death, the 
veteran was under treatment by VA for several conditions, 
including depression/anxiety, for which Elavil was prescribed 
at individual dosages of 75 mg, and for several months prior 
to his death at dosages of 100 mg.  The veteran had a history 
of a suicide attempt in June 1987, just months prior to his 
death, at which time he had also ingested a large amount of 
pills (specified as Elavil) with alcohol.  

The appellant maintains that negligent VA medical care caused 
or contributed to the veteran's death.  Specifically, she 
maintains that either the acts of VA in prescribing a 100 mg 
daily dosage of Elavil, and/or the care, monitoring, and 
administration provided by VA in conjunction with prescribing 
that medication for an anxiety and/or depressive disorder 
resulted in the veteran's death.  

The claim which led to this appeal was filed in March 1999.  
In the November 2002 statement of the case, the RO set out 
the text of 38 C.F.R. § 3.358 as it appeared in the Code of 
Federal Regulations at that time.  However, due to a change 
in law, the provisions of section 3.358 do not apply in 
claims filed on or after October 1, 1997.  The regulatory 
provisions applicable to the present case appear at 38 C.F.R. 
§ 3.361 (2005).  As pertinent to this claim, the regulation 
essentially requires that, to establish entitlement to DIC 
under 38 U.S.C.A. § 1151, the evidence must show that VA 
medical treatment resulted in the veteran's death, and that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing that treatment proximately caused the veteran's 
death.   


Based upon the testimony of the appellant, the veteran's 
widow, at the Travel Board hearing before the undersigned, 
the Board believes that additional evidentiary development is 
warranted in this case which potentially could yield 
information vital to the resolution of the claim.  Initially, 
the Board seeks more information regarding the prescriptions 
issued by the veteran's treating psychiatrist at the VAMC in 
Wilmington, DE (also known as the Elsmere VAMC).  It appears 
that the veteran was last seen at Elsmere on July 1, 1987, at 
which time a notation to continue the prescription for Elavil 
- 100 mg, was noted.  A subsequent clinic note dated on 
October 20, 1987, indicates that the veteran had telephoned 
to request a refill of his Elavil prescription, saying he was 
unable to come in.  The record indicates that his VA 
psychiatrist prescribed Elavil 100 mg - 30 tablets, which 
were apparently mailed to him.  The record includes a 
container of 30 tablets, introduced in evidence by the 
appellant at her hearing, identified on the label as 
Amitryptyline (generic for Elavil), prescribed for the 
veteran and dated as filled on October 21, 1987, at the 
direction of the veteran's VA psychiatrist, Dr. M.H.  The 
label on the bottle notes that this prescription was "3 of 
4".  The container of pills was presented in a mailing 
envelope from the Wilmington VAMC, addressed to the veteran's 
home in Malvern, PA.

The final VA medical entry, dated December 21, 1987, 
indicates that the veteran's psychiatrist was notified that 
he had been found dead on a beach in New Jersey the day 
before.

The Board would like to obtain as much information as 
possible from the veteran's treating psychiatrist pertaining 
to the filling of his prescriptions.  Accordingly, the Board 
will request all records from the veteran's treating VA 
psychiatrist including any phone or mail contacts with the 
veteran.  The Board will also request all records related to 
the prescribing/mailing of Elavil prescriptions to the 
veteran in 1987, particularly as pertains to any dates it was 
issued to him in person or mailed to him,


the amount (number of containers) issued/mailed and in what 
dosages.  The Board also notes that the record contains a 
notation that the veteran was last seen in person at the 
Elsmere VA on July 9, 1987; however, it does not appear that 
any such record is on file.  The Board will attempt to obtain 
this reported final clinical VA record.

The record also contains an authorization form, VA Form 21-
4142, signed by the appellant on September 25, 2001, 
indicating that in November and December 1987, just prior to 
his death, the veteran had been treated by Dr. P.S., a doctor 
with a private counseling service in southern New Jersey.  
The appellant's January 2006 hearing testimony indicates that 
Dr. P. S. had told her he had seen the veteran prior to his 
death and the veteran had told him that he was getting ready 
to commit suicide.  The appellant further stated that Dr. P. 
S. had told her that he had called the veteran's VA 
psychiatrist, but it was apparently too late to prevent the 
veteran's death.  The appellant contends that Dr. M.H. mailed 
additional Elavil tablets to the veteran in New Jersey, which 
were consumed by the veteran when he committed suicide.  The 
record currently before the Board does not contain 
documentation of such a mailing from the VAMC.

The appellant indicated that she had later called the 
aforementioned private counseling service and was told that 
Dr. P. S. had left and that any treatment records older than 
five years would have been destroyed.  The RO's inquiry 
elicited a response from that source indicating that they had 
no records of the veteran's treatment, and informing the 
appellant that when a patient has not seen by that facility 
for five years or more their records are destroyed.  An 
Internet search reveals an address for Dr. P. S. in New 
Jersey, albeit not the address at the counseling center 
originally provided by the appellant.  The Board believes it 
may be helpful at this point to contact that physician and 
request any of the veteran's treatment records which he might 
have and which might be available.  In the event that there 
are no available records, Dr. P. S. should be asked to 
provide a statement as to any recollections he might have as 
to treating the veteran in 1987.  

Accordingly, the case is REMANDED for the following action:

1.  Records from the Wilmington VAMC 
pertaining to the veteran's treatment 
there in 1987 and not already in the 
claims file should be requested, to 
include any treatment record/notations 
dated on July 9, 1987.  Specific requests 
for all of the records for his psychiatry 
treatment from Dr. M. H., including any 
telephone or mail contacts, and treatment 
notes dated during 1987, should be 
requested.  In addition, records dated in 
1987 pertaining to his prescriptions, 
specifically for Elavil (Amitryptyline), 
particularly as pertains to the specific 
dates issued to him personally or mailed 
to him, the mailing addresses used, the 
amount (number of containers) 
issued/mailed and in what dosages, should 
be requested. 

2.  The VAMC should be asked whether it 
can provide a current address for Dr. 
M.H. (whose name is on the pill container 
in the file).  If so, the RO should 
obtain appropriate consent from the 
appellant and then request of Dr. M.H. 
that she provide a statement as to the 
circumstances surrounding the veteran's 
death, to the extent she has direct 
knowledge thereof.  In particular, Dr. 
M.H. should be asked to state, to the 
extent feasible, when she last saw the 
veteran; to describe any telephone 
conversations she had with the veteran 
and/or Dr. P.S. after her last documented 
visit with the veteran; to specify, to 
the extent feasible, when she last 
prescribed medication (e.g., Elavil) for 
the veteran; and to state whether the 
veteran expressed an intent to commit 
suicide at any time during 1987.

3.  The RO is asked to contact Dr. P.S., 
who it appears treated the veteran in 
1987 prior to his death.  The Board has 
inserted that physician's address into 
the claims file.  Please request any 
available records pertaining to the 
veteran's treatment by Dr. P.S.  As it is 
possible that any such records have 
already been destroyed, in the 
alternative also ask the doctor if he 
could provide a statement as to any 
recollections he might have regarding his 
encounters with the veteran in 1987.  Of 
particular relevance would be information 
as to whether Dr. P.S. was aware of the 
medication the veteran was taking; 
whether Dr. P.S. prescribed any 
medication for the veteran; what Dr. P.S. 
was told by Dr. M.H. when he called her 
at the Wilmington VAMC; and whether Dr. 
P.S. was aware of Dr. M.H. or someone 
else at the VAMC mailing the veteran 
additional medication at that time.  The 
appellant should be asked to complete 
another release form which contains the 
contact information for this source.  If 
any evidence is unavailable, notation 
should be made in the file.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).



